Citation Nr: 0316213	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a rating decision dated in September 1996, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent rating for that 
disability, effective February 15, 1995.  The veteran 
disagreed with the initial evaluation assigned.  A statement 
of the case was issued in February 1997.  

In October 1998, subsequent to his timely filing of a 
substantive appeal, the RO increased the rating to 30 
percent, effective February 15, 1995.  In the supplemental 
statement of the case issued in October 1998 which explained 
the increased rating, the RO explained that the veteran need 
do nothing to continue his appeal unless a new issue had been 
added.  Thereafter, the veteran indicated in July 1999 that 
he wished to reopen his claim and that he was being seen for 
psychiatric care at the local VA medical clinic.  The 30 
percent rating was confirmed and continued.  In April 2001, 
the veteran's representative requested that the veteran be 
examined as his condition had worsened.  In December 2001, 
the RO issued a rating decision increasing the veteran's 
rating for PTSD to 70 percent, effective February 15, 1995.  
In January 2002, the veteran filed a claim for a total 
disability rating based on unemployability due to service-
connected disability.  The RO granted that claim in August 
2002.

In July 2003, the veteran's representative submitted argument 
indicating that the claim was based on a disagreement with 
the original rating decision in September 1996.  The Board 
notes that the veteran's timely substantive appeal was filed 
in May 1997, and the veteran has not withdrawn that appeal.  
A full grant of benefits was not granted in the original 
claim.  Thus, there is a case or controversy remaining based 
on the initial evaluation.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The United States Court of Appeals for Veterans 
Claims (Court) distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The latter 
criteria are applicable in this case.



REMAND

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

As noted above, the RO undertook additional development of 
this case.  However, as there is no specific letter 
addressing the duties and responsibilities of the VCAA in 
this claim, there is a failure in the duty to notify.  
Although there is a letter addressing the elements of the 
VCAA with regard to the TDIU claim, the RO must notify the 
veteran of the information specifically needed in the PTSD 
initial rating claim.  The RO must notify the veteran of the 
type of evidence needed in his claim in order to satisfy the 
Department's duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Further, in DAV v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit explained that under 
38 U.S.C. § 5103(b), where the claimant is notified of 
information and medical or lay evidence necessary to 
substantiate the claim, no benefit may be paid if the 
information or evidence is not received by the Secretary 
within one year from the date of notification.  The lack of 
notification constitutes a procedural defect that cannot 
otherwise be corrected by the Board at this time in light of 
the holding in the DAV decision.

Based on the decision of the Federal Circuit, it appears to 
the Board that it must remand this case so that the RO may 
satisfy the duty to notify.

Accordingly, this case is REMANDED for the following action:

After all further notification and 
development action has been accomplished 
in accord with the Veterans Claims 
Assistance Act of 2000, the RO must 
readjudicate the issue on appeal - 
entitlement to an increased initial 
disability rating for PTSD, and with 
consideration of all additional evidence 
and argument received since issuance of 
the March 2000 supplemental statement of 
the case.  If the claim remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant is advised that he has a duty to 
cooperate with the RO in the development of his claim.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


